CHASE, Circuit Judge
(after stating the facts as above.)
That the driver of the defendant’s truck knew there had been an accident and that the road was partially blocked is not disputed. Nor is there any question hut that he could with care have driven past the rear of the bus had no sagging wire been in the way. Nor would he have, in all probability, seen the wire as he approached unless his atten-lion had been especially called to it. So much may be considered established in fact and also that the truck hit ihe wire and pulled the pole over against the plaintiff to cause the in-*718juñes lie received.' The speed of the truck is in dispute. Not, however, is the fact that the plaintiff and the other man waved to it as it approached and pointed to the wire. It is undisputed that they did also shout warnings to stop, but that the truck driver did not hear them is probable, and his testimony to that effect was not contradicted.
Upon the evidence it was reasonably possible for the jury to find that the truck did not slacken its speed as it approached the coach and that it came on at twenty miles an hour. Since the truck stopped quickly after striking the wire, its previous speed would appear to have little effect upon what happened, and so the judge charged the jury, but it cannot be entirely ignored, for it was one of the attendant circumstances, and-was to be considered in determining whether the truck driver should have understood that he was being warned of the presence of the low wire. That is the clecisive question here, and we think it was properly left to the jury. What a careful driver of that truck should have understood from the conduct of the two men he saw as he testified “waving their hands,” and what he should have done as a prudent man under the circumstances, was peculiarly á jury question. It was a difficult one to be sure. He may well have thought they were simply signaling him to stop because they wanted help and have decided to pull by the coach before stopping. On the other hand, the jury may have thought that he should have known they were pointing to the .low wire and that due care required him to stop to ascertain the cause of their pointing to something overhead before he tried to pull by the coach. He knew he would encounter abnormal conditions when he came to the coach, and it was within the province of the jury to say that he was eareless when he drove right on without doing anything to find out what those conditions were more than he could learn from what he could see without stopping to look and to hear what the men were trying to tell him. The very fact that reasonable .men might differ on the evidence as to whether the truck driver was negligent or not made that a question for the jury. Whether the negligence of the truck driver was the proximate cause of the plaintiff’s injury was also for the jury. Munsey v. Webb, 231 U. S. 150, 34 S. Ct. 44, 58 L. Ed. 162; Washington & Georgetown R. R. Co. et al. v. Hickey, 166 U. S. 521, 17 S. Ct. 661, 41 L. Ed. 1101.
Judgment affirmed.